Title: Thomas Jefferson to William Wirt, 4 September 1816
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Monticello Sep. 4. 16.
          
          I have read with great delight the portion of the history of mr Henry which you have been so kind as to favor me with, and which is now returned: and I can say from my own knolege of the cotemporary characters introduced into the canvas, that you have given
			 them quite as much lustre as themselves would have asked. the exactness too of your details has in several instances corrected the errors in my own recollections where they had begun to faulter.
			 in
			 result, I scarcely find any thing needing revisal. yet to shew you that I have scrupulously sought occasions of animadversion, I will particularize the following passages which I noted as I read
			 them.
          pa. 11. line 17. to bottom. I think this whole passage had better be moderated. that mr Henry read Livy thro’ once a year is a known impossibility with those who knew him. he may have read him once, and some general history of Greece; but certainly not twice. a first reading of a book he could accomplish sometimes, and on some subjects; but never a second. he knew well the geography of his own country, but certainly
			 never made any other his study. so as to our ancient charters, he had probably read those in Stith’s history. but no man ever more undervalued chartered titles than himself. he drew all natural rights from a purer source, the feelings of his own breast. he never, in conversation or
			 debate, mentioned a hero, a worthy, or a fact in Greek or Roman history, but so vaguely & loosely as to leave room to back out, if he found he had blundered. the study and learning ascribed
			 to
			 him in this passage would be inconsistent with the excellent and just  picture given of his indolence thro’ the rest of the work.
          pa. 27. l. 12. if the professor of the college was the writer of the pamphlet, his name was Graham, not Greeme. he was my master, & intimately known to me.
          pa. 33. l. 4. ent enquire further into the fact alleged that Henry was counsel for Littlepage. I am much persuaded he was counsel for Dandridge. there was great personal antipathy between him and Littlepage, and the closest intimacy with Dandridge, who was his near neighbor, in whose house he was at home, & as one of the family, who was his earliest and greatest admirer and patron, and whose daughter became afterwards his second
			 wife. it was in his house that during a course of Christmas festivities, I first became acquainted with mr Henry. this, it is true, is but presumptive evidence, and may be overruled by direct proof. but I am confident he could never have undertaken any case against Dandridge. considering the union of their bosoms, it would have been a great crime.
          pa. 37. l. 13. & pa. 55. l. 6. from bottom. there was but one clear & sound bottom on which the separation of the chair and the treasury was decided. the legislature made all their levies of money payable into the hands of their speaker, over whom they had controul. the only hold the Govr had on him was a negative on his appointment as Speaker at every new election, which amounted consequently to a negative on him as treasurer, and disposed him so far to be obsequious to the Governor.
          pa. 57. l. 11. strike out Starke. he was nobody; a mere lounger at the bar, without business, without knolege, and without principle. John Blair is omitted here, one of the purest men then living, a well read lawyer, logical reasoner, & only kept down by his insuperable diffidence.
          These are the only passages which I thought might be worthy of further enquiry; and are so unimportant as scarcely to be worth a defacement of the MS. by alteration.—I shall set out for Bedford on the 8th return a fortnight after to pass a week here, and shall then go back to Bedford to remain till the last of October. this knolege of my movements will enable you to give a proper direction to any further communications you may wish to make. accept the assurance of my constant friendship & respect
          Th: Jefferson
        